[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RESPONSE TO MOTION FOR ARTICULATION
The court responds as follows to the motion for articulation dated September 12, 1997 filed by the defendants.
The basis for the award to the defendants of $13,712.65 for attorney's fees was discussed on page 14 of the memorandum of decision dated August 15, 1997. The defendants sought $27,432.50 in attorney's fees.
Relying on Rizzo Pool Co. v. Del Grosso, 240 Conn. 58,689 A.2d 1097 (1997), the court awarded one half of the attorney's fees requested. The rationale as explained in the memorandum of decision was that the defendants were entitled to such fees only for successfully defending the claim by the plaintiff.
The defendants' counsel's statement of legal services was reviewed and it appeared reasonable to award one half of said services to the successful defense of the plaintiff's claim. The referee found as a fact that the plaintiff's violation of CUTPA did not warrant the awarding of attorney's fees to the defendants pursuant to General Statutes § 42-110g (d) and the defendants failed to file exceptions to the referee's report.
Dated at Stamford, Connecticut, this 14th day of November, CT Page 12289 1997.
William B. Lewis, Judge